       Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 1 of 11



David L. Mazaroli
Attorney for Plaintiff
250 Park Ave – 7th Floor
New York, NY 10177
Tel. (212)267-8480
Fax. (212)732-7352
e-mail: dlm@mazarolilaw.com
----------------------------------------------------------------x
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------x
                                                                 :   ECF CASE
AGCS MARINE INSURANCE COMPANY
as subrogee of Aqua Star (USA) Corp.,                            :

                          Plaintiff,                            :    COMPLAINT

        - against -                                             :

COSCO SHIPPING LINES CO., LTD.,                                 :

                             Defendant.
-----------------------------------------------------------------x

        Plaintiff AGCS Marine Insurance Co., through its undersigned attorney, alleges as

follows for its complaint against defendant COSCO Shipping Lines Co., Ltd.. upon

information and belief,

        1.       This action includes admiralty and maritime claims within the meaning of

Rule 9(h) Fed. R. Civ. P. and also falls within the Court’s federal question, diversity, and

supplemental jurisdiction as to the remaining aspects of the action. Plaintiff also seeks an

adjudication under the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

        2.       The amount in controversy, exclusive of interest and costs, exceeds

$75,000.00.

        3.       Plaintiff seeks recovery for damage to a Manila to New York shipment of

3,000 cartons of pasteurized and chilled crabmeat (hereinafter “the Shipment”) which
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 2 of 11



was caused by exposure to non-conforming temperatures during transportation from the

Philippines to the United States.

        4.      For the Shipment defendant COSCO Shipping Lines Co., Ltd. (hereinafter

“COSCO” or “defendant”) issued a negotiable order bill of lading which described the

voyage and shipment as follows:

Place of Receipt: Manila North Harbour

Port of Loading: Manila, Philippines

Port of Discharge: New York

Place of Delivery: New York, NY

3000 CARTONS           CHILLED CANNED PASTEURIZED CRABMEAT

        5.      Plaintiff AGCS Marine Insurance Company (hereinafter “AGCS” or

“Plaintiff”) is a corporation organized under the laws of, and with its principal place of

business in, the State of Illinois.

        6.      AGCS insured the Shipment during the subject transportation and sues

herein as subrogated insurer of the Shipment, having paid the insurance claim of its

insured Aqua Star (USA) Corp. (“Aqua Star”) for the claimed cargo damage which gives

rise to this action. AGCS also seeks recovery of Aqua Star’s deductible interest in the

claim described herein.

        7.      Aqua Star was at all material times the consignee, purchaser and/or owner

of the cargo and the holder of the subject bill of lading, and a Merchant as defined




                                            2
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 3 of 11



therein. Aqua Star was also the entity which sustained the loss arising from the claimed

damage to the Shipment.1

         8.     The insurance claim for the damage to the Shipment was investigated,

adjusted and paid by AGCS from its place of business at 28 Liberty Street, New York,

NY 10005.

         9.     COSCO is believed to be an alien corporation with its principal place of

business in the People’s Republic of China.

         10.    This Court has jurisdiction over COSCO who conducts business as a

common carrier of cargo for hire, and as a provider of services related thereto, including

with respect to shipments to, from, and through the Port of New York, and/or on behalf

of business entities domiciled in New York. According to COSCO’s present website a

Southern District of New York forum selection clause applies for shipments to or from

the United States.

         11.    At all material times COSCO’s business activities included the provision

of such transportation services through its agent COSCO Shipping Lines (North

America) Inc., whose registered agent is located at 28 Liberty Street, New York, NY

10005.

         12.    For agreed consideration consisting of enhanced freight fees and

accessorial charges, on or about August 26, 2018               COSCO contracted to provide

specialized temperature-controlled carriage and related services with respect to the

Shipment and to transport it from Manila to New York, NY.



1
  Aqua Star, a corporation organized under the laws of, and with its principal place of business in,
the State of Washington, executed a subrogation receipt which states that AGCS is subrogated to
all rights of recovery on account of the loss and damage to the Shipment.

                                                 3
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 4 of 11



        13.     COSCO was aware that the Shipment consisted of chilled pasteurized

crabmeat which required temperature-controlled care during all periods of custody,

handling, storage and carriage.

        14.     COSCO agreed that the reefer temperature setting for the Shipment would

be maintained at minus one degree (-1°) Centigrade during all periods of custody,

handling, storage and carriage.

        15.     COSCO provided forty-foot         reefer container CXRU1354914           and

delivered said unit to the shipper of the crabmeat in the Philippines.

        16.     The Shipment was in good order and condition when delivered into the

care, custody and control of COSCO at or near Manila.

        17.     COSCO issued bill of COSU6189129580 dated August 26, 2018 which

identified COSCO as the Carrier and described the Shipment as 3000 cartons of chilled

and pasteurized crabmeat packed in cans.

        18.     While in the custody, care and control of COSCO, or entities acting on its

behalf, the Shipment sustained damage which rendered it unfit for intended sale and

distribution.

        19.     Temperature-recording devices placed inside the container revealed that

the Shipment was exposed to non-complying temperatures during the period of COSCO’s

contractual responsibility and its care, custody and control.2




2
  According to COSCO the reefer container was equipped with a built-in temperature data
recording device which allows download and printout of temperature data recorded for specific
time periods. COSCO has not disclosed to AGCS a copy of the printout of the temperature data
for the period of the voyage in suit.

                                              4
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 5 of 11



       20.     As a result of COSCO’s        failure to maintain specified temperature-

controlled care, the Shipment sustained damage, depreciation and loss of value and was

sold at salvage.

       21.     As a result of the aforesaid, AGCS, and those on whose behalf it sues,

sustained    damages in the amount of $441,630.35 no part of which has been paid

although duly demanded.

       22.     AGCS also incurred incidental mitigation expenses including survey fees.

       23.     Plaintiff sues herein on its own behalf and as agent and trustee for and on

behalf of anyone else who may now have or hereafter acquire an interest in this action.

                               FIRST CAUSE OF ACTION

        (Breach of Contract and of Duties Under COGSA, 46 U.S.C. § 30701)

       24.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 23 of this complaint

       25.     COSCO was a common carrier of merchandise for hire within the

meaning of the Carriage of Goods by Sea Act § 4(5), Ch. 229, 49 Stat. 1207 (1936),

reprinted in note following 46 U.S.C. § 30701 (COGSA), and contracted to properly and

safely handle, load, stow, refrigerate, store, carry, and monitor the Shipment from the

place of receipt in India to the place of delivery in the United States and to provide the

specialized temperature-controlled care required by the crab meat.

       26.     COSCO breached its duties under COGSA and under the contract of

carriage entered into under the statute by failing to properly and safely handle, load,

stow, refrigerate, store, carry, and monitor the Shipment and by failing to maintain

required temperature-controlled care for the chilled crab meat.



                                            5
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 6 of 11



       27.      As a proximate result of the foregoing, the Shipment sustained damage

and loss in value thereby causing AGCS, and those on whose behalf it sues, to suffer

damages in the amount of $441,630.55 plus incidental mitigation expenses including

survey fees.

                            SECOND CAUSE OF ACTION

            (Breach of Warranties and Nondelegable Cargoworthiness Duties)

       28.      Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 23 of this complaint.

       29.      COSCO contracted inter alia to carry the Shipment from the port of

loading to the port of discharge aboard ocean-going vessels, including containerships

with fixed cell guides and designed to carry cargo in truck-size intermodal containers

which serve as extensions of the holds of the vessel.

       30.      COSCO’s statutory and contractual obligations, as well as its warranties

under the general maritime law, included the nondelegable duty to provide a seaworthy

and a cargoworthy ocean shipping reefer container fit in every respect to carry the

Shipment at the specified temperature range during all periods of the multimodal

carriage.

       31.      For the Shipment COSCO provided the aforesaid reefer container which

was part of the defendant’s fleet of rented, leased, or owned reefer containers.

       32.      COSCO, and/or entities acting on its behalf, was at all material times

responsible for the maintenance, upkeep and repair of the subject reefer container.

        33.     The reefer container provided by or on behalf of COSCO was neither

cargoworthy nor seaworthy and was not fit to carry the Shipment            because it was



                                             6
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 7 of 11



structurally unsound, inadequately maintained, and improperly repaired and failed to

maintain the contractually specified temperature range during all requisite periods. In

addition the COSCO personnel responsible for the Shipment were unfit and not properly

trained to provide the temperature controlled care which chilled pasteurized crabmeat

required.

       34.    During the period of COSCO’s custody, the Shipment was exposed to

noncomplying temperatures which caused damage to the crabmeat and rendered it unfit

for intended sale and distribution.

        35.    The claimed damage to the Shipment was caused in whole or in part by

the unseaworthy and uncargoworthy condition of the reefer container provided by or on

behalf of COSCO.

       36.     As a result of COSCO’s breaches of duties and warranties with respect to

the reefer container it designated to carry the Shipment AGCS, and those on whose

behalf it sues,    sustained damages in the amount         of $441,630.35 plus incidental

mitigation expenses including survey fees..

                              THIRD CAUSE OF ACTION

                       (Material Deviation/Fundamental Breach)

       37.     Plaintiff repeats and realleges the allegations contained in Paragraphs 1

through 23 of this complaint.

       38.     COSCO charged supplemental fees to provide specialized temperature-

controlled care during all stages of the transportation.




                                              7
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 8 of 11



        39.     By exposing the crabmeat to non-conforming temperatures COSCO

committed fundamental breaches of, and material deviations from, the terms of the

specialized temperature-controlled carriage contract.

        40.     As a proximate result of the foregoing, the Shipment sustained damage

and loss in value thereby causing AGCS, and those on whose behalf it sues, to suffer

damages in the amount of $441,630.55 plus incidental mitigation expenses including

survey fees.

                              FOURTH CAUSE OF ACTION

                                    (False Bill of Lading)

        41.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 23

of this complaint.

        42.         COSCO issued a negotiable bill of lading which falsely represented that

the Shipment was “chilled” when in fact it was carried a substantially below-freezing set

temperature of minus eighteen degrees (-18°) Centigrade.

        43.         In paying for the Shipment Aqua Star relied on the COSCO bill of lading

to its detriment.


        44.     As a proximate result of the foregoing, the Shipment sustained damage

and loss in value thereby causing AGCS, and those on whose behalf it sues, to suffer

damages in the amount of $441,630.55 plus incidental mitigation expenses including

survey fees.

                                FIFTH CAUSE OF ACTION

                                  (Declaratory Judgment)

        45.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 23

of this complaint.
                                              8
      Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 9 of 11



       46.      This cause of action is brought under and pursuant to the federal

Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

       47.      An actual controversy of a justiciable nature exists between AGCS and

COSCO involving the enforceability of a contract of carriage forum selection clause

Defendant has alleged to be applicable to the claim for damage to the Shipment.

       48.      Plaintiff requests this Honorable Court to declare the rights, obligations,

and other legal relationships of the parties with respect to the forum selection clause.

       49.      AGCS, as subrogee of Aqua Star, and COSCO are entities at interest

under the contract of carriage within the meaning of the Declaratory Judgement Act.

       50.      Although its present website states that for shipments to or from the

United States a Southern District of New York forum selection clause is applicable,

COSCO has alleged that the claim for damage to the Shipment is subject to a People’s

Republic of China forum selection clause.

       51.      The statute of limitations under COGSA and the contract of carriage is

one year. COGSA states that “[i]n any event the carrier and the ship shall be discharged

from all liability in respect of loss or damage unless suit is brought within one year after

delivery of the goods or the date when the goods should have been delivered.” 46 U.S.C.

§30701(3)(6).

       52.      The delivery date for the Shipment was on or about October 16, 2018.

Before this action was filed COSCO granted to AGCS a series of voluntary extensions

of the aforesaid one-year statute of limitations deadlines, with the present extension

running up to and including to August 26, 2020.




                                              9
     Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 10 of 11



       53.     Although such extensions are recognized, and even encouraged, by federal

courts in the United States in admiralty actions, Courts in the People’s Republic of China

do not recognize, enforce or consider valid a defendant’s voluntary extension of a statute

of limitations deadline.

       54.     If the subject claim for damage to the Shipment is required to proceed in

the People’s Republic of China, as COSCO now alleges, AGCS will be left with no

remedy for its losses because in China the claim will be deemed time-barred and the

causes of action extinguished under the one-year time-for-suit deadlines.

       55.     AGCS respectfully requests that this Court declare, decree and adjudge (a)

that any China forum selection clause is invalid and unenforceable for purposes of

AGCS’s claim for damage to the Shipment; (b) that COSCO be estopped from relying on

any such China forum selection clause; and (c) that any affirmative defense asserted by

COSCO based on a China forum selection clause be stricken.

       56.     AGCS further requests this action to recover for the claimed damage to the

Shipment be allowed to proceed in the Southern District of New York.

       WHEREFORE, plaintiff AGCS Marine Insurance Company demands judgment

against defendant COSCO Shipping Lines Co., Ltd. in the amount of $441,630.55 plus

incidental expenses in addition to interest at the rate of 9% per annum, attorneys fees,

and the costs of this action. Plaintiff respectfully requests that the Court grant such other

and further relief as warranted by justice including a judgment declaring that COSCO is

estopped from relying on any form of China forum selection clause for purposes of the

claims in suit and that any affirmative defense based on such a forum selection clause be

stricken.



                                             10
    Case 1:20-cv-04886-KPF Document 1 Filed 06/25/20 Page 11 of 11




Dated:   New York, New York
         June 25, 2020
                                   LAW OFFICES,
                                   DAVID L. MAZAROLI

                                   By: s/David L. Mazaroli
                                   _____________________________
                                    David L. Mazaroli
                                    Attorney for Plaintiff
                                    250 Park Ave. – 7th Floor
                                   New York, New York 10177
                                   Tel: (212)267-8480
                                   Fax: (212)732-7352
                                   E-mail: dlm@mazarolilaw.com




                                  11
